NUMBER 13-13-00217-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG

DAVID READEAUX #786468,                                                                      Appellant,

                                                      v.

TRINA VELASQUEZ, ET.AL.,                                                                     Appellees.


                        On appeal from the 343rd District Court
                               of Bee County, Texas.


                               MEMORANDUM OPINION
              Before Justices Rodriguez, Benavides and Longoria
                  Memorandum Opinion by Justice Longoria

        By one issue, appellant Donald Readeaux, 1 an inmate proceeding pro se,

appeals the trial court’s dismissal of his suit against appellees Trina Vasquez and


        1
          The trial court’s dismissal order and the State’s amicus curiae brief refers to appellant as
“Readeauz” but appellant’s hand-written notice of appeal refers to him as “Readeaux.” Because the
difference is not germane to the disposition of this appeal, for the sake of clarity we will refer to appellant
as “Readeaux.”
Correctional Officer Kennedy2 for frivolousness and for failure to comply with Chapter

14 of the Texas Civil Practice and Remedies Code. See generally TEX. CIV. PRAC. &

REM. CODE ANN. §§ 14.001–.014 (West 2002). We affirm.

                                                  I. BACKGROUND

       Appellant is an inmate in the Texas Department of Criminal Justice unit in

Beeville, Texas.        Appellant filed suit for a declaratory judgment that appellees had

stolen his radio. The trial court requested and received an amicus curiae brief from the

Office of the Texas Attorney General.                 See id. § 14.009.          The Attorney General

recommended that appellant’s lawsuit be dismissed on multiple grounds. The trial court

entered an order dismissing appellant’s lawsuit as “frivolous and for failing to comply

with Chapter 14 of the Texas Civil Practice and Remedies Code.” See id. §§ 14.001–

.009. This appeal followed.3

                                                    II. ANALYSIS

       1. Standard of Review and Applicable Law

       Litigation by inmates “in which the inmate files an affidavit or unsworn declaration

of inability to pay costs is governed by special procedural rules set out in chapter

fourteen of the civil practice and remedies code.” Thomas v. Knight, 52 S.W.3d 292,

294 (Tex. App.—Corpus Christi 2003, pet. denied); see TEX. CIV. PRAC. & REM. CODE

ANN. § 14.001. We review a dismissal of an inmate lawsuit brought under chapter 14

for abuse of discretion. Thomas, 52 S.W.3d. at 294. “To establish abuse of discretion,




       2
           Appellant stated in his Original Petition that he never learned Officer Kennedy’s first name.
       3
           The Attorney General again filed an amicus curiae brief in this Court recommending that we
affirm the trial court’s order.

                                                      2
the complaining party must show that the trial court’s action was arbitrary or

unreasonable in light of all of the circumstances of the case.” Id.

          Inmates must receive a decision from the “highest authority” in the prison

grievance system before filing a claim in state court.             TEX. GOV’T CODE ANN.

§ 501.008(d) (West 2004). Further, an inmate must file a claim in state court “before the

31st day after the date the inmate receives the written decision from the grievance

system.” TEX. CIV. PRAC. & REM. CODE ANN. § 14.005(b). “A suit that is not timely filed

pursuant to Section 14.005(b) is barred and may be dismissed with prejudice.” Simmon

v. Harrison, 387 S.W.3d 812, 814–15 (Tex. App.—Eastland 2012, pet. filed) (citing

Moreland v. Johnson, 95 S.W.3d 397, 395 (Tex. App.—Houston [1st Dist.] 2002, no

pet.)).

          2. Discussion

          In his sole issue, appellant complains that the trial court erred in dismissing his

lawsuit because it did not permit him to remedy his noncompliance with chapter 14.

Appellant attached a copy of both his Step One and Step Two Grievance Response

Forms to his original petition.      The Step Two Form is dated as being returned to

appellant on July 28, 2012. According to the provisions of section 14.005(b), appellant’s

deadline to file suit was therefore August 27, 2012. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.005(b). Appellant’s original petition was filed on October 1, 2012, sixty-four

days after the deadline. If an inmate fails to comply with deadlines in section 14.005(b),

the trial court “has no discretion but to dismiss the lawsuit.”       Lewis v. Johnson, 97
S.W.3d 885, 888 (Tex. App.—Corpus Christi 2003, no pet.). Because the chapter 14

defect in appellant’s lawsuit could not be remedied, we conclude that the court did not



                                               3
abuse its discretion in dismissing appellant’s lawsuit. See id.; see also Simmon, 387
S.W.3d at 814–15; Moreland, 95 S.W.3d at 395.

      We overrule appellant’s sole issue.

                                         III. CONCLUSION

      We affirm the order of the trial court.



                                                    _______________________
                                                    NORA L. LONGORIA
                                                    Justice
Delivered and filed the
15th day of August, 2013.




                                                4